Title: III., 1757
From: Washington, George
To: Unknown



Sir,
[c.1757]

I am really sorry, that I have it not in my power to answer your request in a more satisfactory manner. If you had favored

me with the journal a few days sooner, I would have examined it carefully, and endeavoured to point out such errors as might conduce to your use, my advantage, and the public satisfaction; but now it is out of my power.
I had no time to make any remarks upon that piece, which is called my journal. The enclosed are observations on the French notes. They are of no use to me separated, nor will they, I believe, be of any to you; yet I send them unconnected and incoherent as they were taken, for I have no opportunity to correct them.
In regard to the journal, I can only observe in general, that I kept no regular one during that expedition; rough minutes of occurrences I certainly took, and find them as certainly and strangely metamorphosed; some parts left out, which I remember were entered, and many things added that never were thought of; the names of men and things egregiously miscalled; and the whole of what I saw Englished is very incorrect and nonsensical; yet, I will not pretend to say that the little body, who brought it to me, has not made a literal translation, and a good one.
Short as my time is, I cannot help remarking on Villiers’ account of the battle of, and transactions at, the Meadows, as it is very extraordinary, and not less erroneous than inconsistent. He says the French received the first fire. It is well known, that we received it at six hundred paces’ distance. He also says, our fears obliged us to retreat in a most disorderly manner after the capitulation. How is this consistent with his other account? He acknowledges, that we sustained the attack warmly from ten in the morning until dark, and that he called first to parley, which strongly indicates that we were not totally absorbed in fear. If the gentleman in his account had adhered to the truth, he must have confessed, that we looked upon his offer to parley as an artifice to get into and examine our trenches and refused on this account, until they desired an officer might be sent to them, and gave their parole for his safe return. He might also, if he had been as great a lover of the truth as he was of vainglory, have said, that we absolutely refused their first and second proposals, and would consent to capitulate on no other terms than such as we obtained. That we were wilfully, or ignorently, deceived

by our interpreter in regard to the word assassination, I do aver, and will to my dying moment; so will every officer that was present. The interpreter was a Dutchman, little acquainted with the English tongue, therefore might not advert to the tone and meaning of the word in English; but, whatever his motives were for so doing, certain it is, he called it the death, or the loss, of the Sieur Jumonville. So we received and so we understood it, until, to our great surprise and mortification, we found it otherwise in a literal translation.
That we left our baggage and horses at the Meadows is certain; that there was not even a possibility to bring them away is equally certain, as we had every horse belonging to the camp killed or taken away during the action; so that it was impracticable to bring any thing off, that our shoulders were not able to bear; and to wait there was impossible, for we had scarce three days’ provisions, and were seventy miles from a supply; yet, to say we came off precipitately is absolutely false; notwithstanding they did, contrary to articles, suffer their Indians to pillage our baggage, and commit all kinds of irregularity, we were with them until ten o’clock the next day; we destroyed our powder and other stores, nay, even our private baggage, to prevent its falling into their hands, as we could not bring it off. When we had got about a mile from the place of action, we missed two or three of the wounded, and sent a party back to bring them up; this is the party he speaks of. We brought them all safe off, and encamped within three miles of the Meadows. These are circumstances, I think, that make it evidently clear, that we were not very apprehensive of danger. The colors he speaks of as left were a large flag of immense size and weight; our regimental colors were brought off and are now in my possession. Their gasconades, and boasted clemency, must appear in the most ludicrous light to every considerate person, who reads Villiers’ journal; such preparations for an attack, such vigour and intrepidity as he pretends to have conducted his march with, such revenge as by his own account appeared in his attack, considered, it will hardly be thought that compassion was his motive for calling a parley. But to sum up the whole, Mr. Villiers pays himself no great compliment in saying, we were struck with a panic when matters were adjusted. We surely could not be afraid

without cause, and if we had cause after capitulation, it was a reflection upon himself.
I do not doubt, but your good nature will excuse the badness of my paper, and the incoherence of my writing; think you see me in a public house in a crowd, surrounded with noise, and you hit my case. You do me particular honor in offering your friendship; I wish I may be so happy as always to merit it, and deserve your correspondence, which I should be glad to cultivate.
